Exhibit 10.1

 

LASER PROJECTION SYSTEMS AGREEMENT

 

BETWEEN

 

ROCKWELL COLLINS, INC.

 

ROCKWELL COLLINS SIMULATION & TRAINING SOLUTIONS, LLC

 

AND

 

EVANS & SUTHERLAND COMPUTER CORPORATION

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 -

SUBJECT MATTER AND CONTRACT PRICE

1

ARTICLE 2 -

DESCRIPTION OF LASER PROJECTION SYSTEMS

1

ARTICLE 3 -

DELIVERY

2

ARTICLE 4 -

QUALITY ASSURANCE, TESTING AND ACCEPTANCE OF WORK

2

ARTICLE 5 -

PENALTY FOR LATE DELIVERY

3

ARTICLE 6 -

MODIFICATIONS AND IMPROVEMENTS

4

ARTICLE 7 -

GENERAL LICENSE

5

ARTICLE 8 -

FIXED-BASED LASER PROJECTION SYSTEM AND MOTION-BASED LASER PROJECTION SYSTEM
LICENSES

10

ARTICLE 9 -

INDEMNITY

10

ARTICLE 10 -

TERMINATION

11

ARTICLE 11 -

ASSIGNMENT

11

ARTICLE 12 -

NOTICES

11

ARTICLE 13 -

GOVERNING LAW; CONSENT TO JURISDICTION

13

ARTICLE 14 -

INVALID PROVISIONS

13

ARTICLE 15 -

SOFTWARE LICENSE

13

ARTICLE 16 -

INTERPRETATION

13

ARTICLE 17 -

GUARANTY

14

ARTICLE 18 -

MISCELLANEOUS

14

 

ii

--------------------------------------------------------------------------------


 

LASER PROJECTION SYSTEMS AGREEMENT

 

This Laser Projection Systems Agreement (this “Agreement”) is made and entered
into as of the 26th day of May, 2006, (the “Effective Date”) by and among
ROCKWELL COLLINS, INC., a Delaware corporation (“Parent”), ROCKWELL COLLINS
SIMULATION & TRAINING SOLUTIONS LLC, a Delaware limited liability company and
indirect wholly-owned subsidiary of Parent (“Buyer”), and EVANS & SUTHERLAND
COMPUTER CORPORATION, a Utah corporation (“Seller”), and together with Buyer,
hereinafter referred to as the “Parties”. Capitalized terms used herein but not
defined shall have the meanings given to such terms in the APA (as defined
below).

 

In consideration of the mutual agreements and the obligations of the Parties
hereinafter expressed, the receipt and sufficiency of which are acknowledged,
Seller and Buyer hereby agree as follows:

 

ARTICLE 1 - SUBJECT MATTER AND CONTRACT PRICE

 

1.1            As agreed under the terms of that certain Asset Purchase
Agreement, dated as of February 7, 2006 (the “APA”), by and between Seller and
Parent, the Parties hereby enter into this Agreement to provide for, among other
things, the license by Seller to Buyer of rights to the Fixed-Based Laser
Projection System and the Motion-Based Laser Projection System (each as defined
below).

 

1.2            In recognition of the efforts undertaken for, and investments
made by, Seller under this Agreement, Parent agrees to (i) pay to Seller, by
wire transfer of immediately available funds, the amount of Two Million Dollars
($2,000,000) (the “Initial Payment”) upon the effectiveness of the license with
respect to the Fixed-Based Laser Projection System as set forth in Section 8.1,
and (ii) deliver to the Escrow Agent, upon execution of this Agreement, Three
Million Dollars ($3,000,000) (together with the Initial Payment, the “Contract
Price”) to be held by the Escrow Agent in an escrow fund (the “Escrow Fund”)
pursuant to the Escrow Agreement (the “Escrow Agreement”), dated as of the date
hereof, by and between Seller, Parent and the Escrow Agent, which amount (as may
be reduced pursuant to Sections 5.1 and 5.2 or in accordance with the terms of
the Escrow Agreement) shall be released to Seller in two installments in
accordance with the terms of the Escrow Agreement in respect of the
effectiveness of the license with respect to the Motion-Based Laser Projection
System as set forth in Section 8.2.

 

1.3            The Contract Price excludes all taxes, duties or other levies,
which may be imposed. All taxes, duties or other levies that are imposed shall
be shared equally by Parent and Seller, except for income taxes of Seller, which
shall be the sole responsibility of Seller.

 

ARTICLE 2 - DESCRIPTION OF LASER PROJECTION SYSTEMS

 

2.1            Seller shall provide a fixed-based laser projection system that
meets or surpasses all functional and performance specifications contained in
Attachment 1 hereto (the “Fixed-Based Laser Projection System”).

 

2.1.1            Seller shall perform a demonstration of the prototype
Fixed-Based Laser Projection System (the “Fixed-Based Prototype Laser Projection
System”).

 

2.1.2            Seller shall produce a Fixed-Based Laser Projection System that
meets manufacturing acceptance testing (the “Fixed-Based First Article Laser
Projection System”) in accordance with Section 4.2.

 

2.2            Seller shall provide a laser projection system that is motion
capable that meets or surpasses all functional and performance specifications
contained in Attachment 2 hereto (the “Motion-Based Laser Projection System”).

 

1

--------------------------------------------------------------------------------


 

2.2.1            Seller shall perform a demonstration of the prototype
Motion-Based Laser Projection System (the “Motion-Based Prototype Laser
Projection System”) in accordance with Section 4.3.

 

2.2.2            Seller shall produce a Motion-Based Laser Projection System
that meets manufacturing acceptance testing (the “Motion-Based First
Article Laser Projection System”) in accordance with Section 4.4.

 

2.3            Seller agrees to provide Buyer with quarterly status reports and
verbal question and answer sessions regarding the Fixed-Based Laser Projection
System and the Motion-Based Laser Projection System, which shall include product
status, project accomplishment, achievement of performance standards,
technological challenges and program schedule status.

 

2.4            Seller agrees to provide Buyer with a program schedule for the
Fixed-Based Laser Projection System and the Motion-Based Laser Projection System
within a reasonable time after execution of this Agreement.

 

2.5            Seller shall provide Buyer with a listing of all documentation
reasonably necessary for the installation, operation, testing and support of the
Fixed-Based Laser Projection System and Motion-Based Laser Projection System.

 

2.6            Seller shall be solely responsible for all costs associated with
the research, development, design, engineering, prototype and first production
articles and associated testing required to provide Buyer with laser projection
systems that are fully compliant with the specifications contained in
Attachments 1 and 2 hereto.

 

ARTICLE 3 - DELIVERY

 

3.1            Seller shall use commercially reasonable efforts to complete the
Fixed-Based First Article Laser Projection System on or before May 31, 2006.

 

3.2            Seller shall use commercially reasonable efforts to complete the
Motion-Based Prototype Laser Projection System on or before July 1, 2007.

 

3.3            Seller shall use commercially reasonable efforts to complete the
Motion-Based First Article Laser Projection System on or before December 31,
2007.

 

ARTICLE 4 - QUALITY ASSURANCE, TESTING AND ACCEPTANCE OF WORK

 

4.1            Seller will provide and maintain a quality control system in
accordance with ISO 9001 for the work performed under this Agreement. Upon
request by Buyer, Seller shall provide current proof of certification.

 

4.2            Buyer and Seller will conduct manufacturing acceptance testing of
the Fixed-Based First Article Laser Projection System at Seller’s facilities in
accordance with a mutually developed plan that will test and evaluate the
Fixed-Based First Article Laser Projection System against the specifications
contained in Attachment 1 hereto. Upon completion of such testing, Buyer and
Seller will make a joint determination of system compliance and acceptance.
Neither Buyer nor Seller shall unreasonably withhold, delay or condition its
determination of compliance or noncompliance, as the case may be.

 

4.3            After demonstration of the Motion-Based Prototype Laser
Projection System at Seller’s facilities, Buyer and Seller will test and
evaluate the Motion-Based Prototype Laser Projection System to ensure compliance
with the specifications contained in Attachment 2 hereto and FAA Level D
standards, as in effect on the date of this Agreement.

 

4.4            Buyer and Seller will conduct manufacturing acceptance testing of
the Motion-Based First Article Laser Projection System at Seller’s facilities in
accordance with a mutually developed plan that

 

2

--------------------------------------------------------------------------------


 

will test and evaluate the Motion-Based First Article Laser Projection System
against the specifications contained in Attachment 2 hereto and FAA Level D
standards, as in effect on the date of this Agreement. Upon completion of such
testing, Buyer and Seller will make a joint determination of system compliance
and acceptance. Neither Buyer nor Seller shall unreasonably withhold, delay or
condition its determination of compliance or noncompliance, as the case may be.

 

4.5            If Seller tenders nonconforming material, Seller will, at its
option, replace or correct the material, at no increase in the Contract Price.

 

4.6            Seller agrees to provide to Buyer, by first production article
inspection of the Fixed-Based Laser Projection System and the Motion-Based Laser
Projection System, as applicable, and to maintain for five (5) years thereafter,
design, engineering and technical documentation and data reasonably necessary to
install, operate, test, support and sell the Fixed-Based Laser Projection System
and the Motion-Based Laser Projection System, as applicable. In addition, if at
any time after manufacturing acceptance testing and acceptance of the
Fixed-Based Laser Projection System or the Motion-Based Laser Projection System,
as applicable, such documentation or data is updated, revised or supplemented,
Seller agrees to provide to Buyer reasonably promptly any such updated, revised
or supplemented documentation or data to the extent that it relates to the
Fixed-Based Laser Projection System or the Motion-Based Laser Projection System
as designed and delivered to Buyer.

 

ARTICLE 5 - PENALTY FOR LATE DELIVERY

 

5.1            If Buyer and Seller have not completed manufacturing acceptance
testing of the Motion-Based First Article Laser Projection System on or before
December 31, 2007, Parent shall be entitled, out of the Escrow Fund, to
(i) Forty-One Thousand Six Hundred Sixty-Seven Dollars ($41,667) on each of the
first four (4) monthly anniversary dates following December 31, 2007,
(ii) Eighty-Three Thousand Three Hundred Thirty-Three Dollars ($83,333) on each
of the first four (4) monthly anniversary dates following April 30, 2008, and
(iii) One Hundred Twenty-Five Thousand Dollars ($125,000) on each of the first
four (4) monthly anniversary dates following August 31, 2008, in each such case
if Buyer and Seller have not completed manufacturing acceptance testing of the
Motion-Based First Article Laser Projection System on or before such monthly
anniversary date, except to the extent that such failure arises from any cause
or causes beyond the control of Seller, including acts of critical suppliers
beyond the control of Seller, acts of God, fire, storm, flood, earthquake,
governmental regulation or direction, acts of the public enemy, war, terrorism,
rebellion, insurrection, riot, invasion, strike or lockout, in each case not
resulting from the negligence of Seller (each a “Force Majeure Event”), in which
event the payment date with respect to each such payment shall be postponed by a
number of days equal to the duration of such Force Majeure Event; provided,
that, if Buyer and Seller have not completed manufacturing acceptance testing of
the Motion-Based First Article Laser Projection System on or before December 31,
2008, Parent shall be entitled, out of the Escrow Fund, to an additional One
Million Dollars ($1,000,000) on December 31, 2008, except to the extent that
such failure is caused by a Force Majeure Event, in which event the payment date
with respect to such payment shall be postponed by a number of days equal to the
duration of such Force Majeure Event.

 

5.2            If the Motion-Based Prototype Laser Projection System has not
been demonstrated on or before December 31, 2008, Parent shall be entitled, out
of the Escrow Fund, to the amount of One Million Dollars ($1,000,000), except to
the extent that such failure is caused by a Force Majeure Event, in which event
the payment date with respect to such payment shall be postponed by a number of
days equal to the duration of such Force Majeure Event.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 6 - MODIFICATIONS AND IMPROVEMENTS

 

6.1            Buyer may propose modifications to the Fixed-Based Laser
Projection System or the Motion-Based Laser Projection System at any time.
Seller shall review any such proposals and negotiate with Buyer in good faith
with respect thereto to attempt to reach agreement on reasonable commercial
terms, provided that modifications shall be made only upon mutual written
agreement between Buyer and Seller.

 

6.2            Buyer may propose improvements to the Fixed-Based Laser
Projection System or the Motion-Based Laser Projection System at any time.
Seller shall review any such proposals and negotiate with Buyer in good faith
with respect thereto to attempt to reach agreement on reasonable commercial
terms, provided that improvements shall be made only upon mutual written
agreement between Buyer and Seller.

 

6.3            After manufacturing acceptance testing and acceptance of the
Fixed-Based Laser Projection System and the Motion-Based Laser Projection
System, Seller may, at its election, incorporate any enhancements, improvements
or new capabilities, designed for, or incorporated into, Seller’s commercial
products that were developed by Seller independently of Buyer into the
Fixed-Based Laser Projection Systems and the Motion-Based Laser Projection
Systems supplied to Buyer, at no additional developmental cost to Buyer. Any
other enhancements, improvements, or new capabilities designed for, or
incorporated into, Seller’s commercial products that were developed by Seller
independently of Buyer will be incorporated into the Fixed-Based Laser
Projection System and the Motion-Based Laser Projection System only to the
extent that the commercial terms upon which such enhancements, improvements or
new capabilities are so incorporated are mutually agreed by Seller and Buyer.
Notwithstanding anything herein to the contrary, Seller will have no obligation
to incorporate any enhancements, improvements or new capabilities into products
which have already been manufactured or delivered. To the extent that Seller
incorporates any such enhancements, improvements or new capabilities into the
Fixed-Based Laser Projection System and the Motion-Based Laser Projection System
pursuant to the first or second sentence of this Section 6.3, Seller will
provide Buyer with any updated design, engineering and technical documentation
and data, including but not limited to drawings, parts lists, bills of
materials, and fabrication instructions, to the extent related to the
Fixed-Based Laser Projection System and the Motion-Based Laser Projection
System.

 

6.4            All modifications and improvements to the laser projectors and
all Intellectual Property associated therewith shall be owned by Seller,
regardless of whether Buyer compensates Seller for creating such modifications
or improvements. All such Intellectual Property shall be deemed Laser
Intellectual Property for the purposes of this Agreement. Seller shall promptly
notify Buyer of all such modifications and improvements in writing, and Seller
agrees to meet with Buyer in person at least once annually, and by telephone at
least once quarterly, for the purpose of discussing such modifications and
improvements.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 7 -  GENERAL LICENSE

 

7.1            For purposes of Articles 7 and 8, the following terms shall have
the following meanings:

 

7.1.1            “Catastrophe Event” means (i) a Seller Bankruptcy Event; or
(ii) the complete cessation by Seller of its business relating to the design,
manufacture and sale of laser projectors (it being understood and agreed that
the failure by Seller to deliver any products at all under the Laser Supply
Agreement for a period of at least three (3) years after Buyer has submitted and
not withdrawn a purchase order for any products under the Laser Supply Agreement
following manufacturing acceptance testing of the Motion-Based Laser Projector
System shall be deemed to be such a cessation by Seller under this clause (ii),
except to the extent that such failure is caused by a Force Majeure Event, in
which event such three year period shall be extended by a number of days equal
to the duration of such Force Majeure Event).

 

7.1.2            “Exclusive Laser Fields” means the following fields: 
(i) military and commercial simulation and training (and embedded simulation and
training); and (ii) aircraft flight decks and cabins.

 

7.1.3            “Laser Intellectual Property” means all existing or future
Seller Intellectual Property covering or relating to laser projectors.

 

7.1.4            “Laser Technology Escrow” shall have the meaning set forth in
Section 7.5.2.

 

7.1.5            “Non-Exclusive Laser Fields” means the following fields, in
each case to the extent not included in the Exclusive Laser Fields: 
(i) commercial air traffic control (ATC); (ii) military helmet mounted laser
displays; (iii) aircraft test equipment; (iv) military global positioning
systems (GPS); and (v) command and control for military intelligence,
surveillance and reconnaissance (C2ISR).

 

7.1.6            “Seller Intellectual Property” means all Intellectual Property
that is either owned by Seller or under which Seller has the right to license
without the payment of royalties or other fees to any third party.
Notwithstanding the foregoing, Seller Intellectual Property shall exclude
trademarks, service marks, logos, trade dress, corporate names, and trade names,
including the good will appurtenant thereto, whether statutory or common law,
and any and all registrations and applications to register therefor.

 

7.1.7            “Seller Laser Projector Business” means all businesses outside
of the Exclusive Laser Fields and the Non-Exclusive Laser Fields.

 

7.1.8            “Seller Bankruptcy Event” means that Seller has become the
subject of a case under Chapter 7 of the U.S. Bankruptcy Code or any similar
liquidation, dissolution, or debtor relief statute under state or federal law
(but excluding any such statute, including Chapter 11 of the U.S. Bankruptcy
Code, providing for reorganization or restructuring of debtors), and such case
shall not have been dismissed for ninety (90) days.

 

7.2          Laser Intellectual Property License.

 

7.2.1            Effective as of the Effective Time, Seller hereby grants to
Buyer, and Buyer hereby accepts, an exclusive (subject to Sections 7.2.4 and
7.4), perpetual, worldwide, non-transferable (except as set forth in
Section 11.1), fully-paid, royalty-free right and license, without the right to
grant sublicenses (except to (i) Parent and all direct or indirect subsidiaries
of Parent (for so long as such subsidiary remains a direct or indirect
subsidiary of Parent) and (ii) end-users of software and databases, provided
that such sublicenses are granted solely for the use of, and to the extent
reasonably necessary for such end-user to use, such software and databases and
such sublicenses are subject to Section 7.3.4), under all Laser Intellectual
Property to use, sell, offer for sale, import and export laser projectors in the
Exclusive Laser Fields.

 

5

--------------------------------------------------------------------------------


 

7.2.2            Effective as of the Effective Time, Seller hereby grants to
Buyer, and Buyer hereby accepts, a non-exclusive, perpetual, worldwide,
non-transferable (except as set forth in Section 11.1), fully-paid, royalty-free
right and license, without the right to grant sublicenses (except to (i) Parent
and all direct or indirect subsidiaries of Parent (for so long as such
subsidiary remains a direct or indirect subsidiary of Parent) and (ii) end-users
of software and databases, provided that such sublicenses are granted solely for
the use of, and to the extent reasonably necessary for such end-user to use,
such software and databases and such sublicenses are subject to Section 7.3.4),
under all Laser Intellectual Property to use, sell, offer for sale, import and
export laser projectors in the Non-Exclusive Laser Fields.

 

7.2.3            Effective upon the occurrence of a Catastrophe Event, Seller
hereby grants to Buyer, and Buyer hereby accepts a non-exclusive, perpetual,
worldwide, non-transferable (except as set forth in Section 11.1), fully-paid,
royalty-free right and license, without the right to grant sublicenses (except
to (i) Parent and all direct or indirect subsidiaries of Parent (for so long as
such subsidiary remains a direct or indirect subsidiary of Parent) and
(ii) end-users of software and databases, provided that such sublicenses are
granted solely for the use of, and to the extent reasonably necessary for such
end-user to use, such software and databases and such sublicenses are subject to
Section 7.3.4), under all Laser Intellectual Property to make, have made and
modify laser projectors in the Exclusive Laser Fields and the Non-Exclusive
Laser Fields by third party manufacturers approved by Seller (which approval
shall not be unreasonably withheld or delayed).

 

7.2.4            All exclusive licenses granted under this Agreement are
exclusive against all Persons, including the applicable licensor and its
Affiliates; provided, however, that all exclusive licenses and all rights
granted under this Agreement shall be subject to (i) the third party licenses
granted by Seller existing as of the date of this Agreement, and (ii) any
restrictions contained in the third party licenses granted to Seller as of the
date of this Agreement, each of which are set forth on Schedule 7.2.4 attached
hereto and have been made available to Buyer.

 

7.2.5            Following the date of completion of manufacturing acceptance
testing of the Motion-Based First Article Laser Projection System in accordance
with Article 2, if (i) Buyer fails to place any orders for laser projectors in
the Exclusive Laser Fields for any fifteen (15) month period, (ii) Seller
demonstrates in writing with reasonable detail following such fifteen (15) month
period that customers desire to buy simulators or other products within the
Exclusive Laser Fields using Seller’s laser projectors on terms that are in the
aggregate no more favorable to such customers than the terms offered to Buyer
(including the configuration of the Fixed-Based Laser Projection System or
Motion-Based Laser Projection System, as applicable, volume of purchasing,
payment terms, warranty terms and other contractual terms), and (iii) Buyer
fails to place any orders for laser projectors in the Exclusive Laser Fields for
the three (3) month period following receipt of Seller’s written demonstration
pursuant to clause (ii), the exclusive license under Section 7.2.1 shall become
nonexclusive, except to the extent that such failure is caused by a Force
Majeure Event, in which event such fifteen (15) month period or three (3) month
period, as the case may be, shall be extended by a number of days equal to the
duration of such Force Majeure Event.

 

7.2.6            Seller and Buyer agree that the licensed rights granted
pursuant to this Agreement (including all licensed know-how and other licensed
trade secrets) are “intellectual property” as defined in 11 U.S.C. 101(35A).
Seller and Buyer each intend, and Seller and Buyer each agree that they will not
make any argument to the contrary in any court of law or equity, that the
licenses and related rights and benefits granted to Buyer pursuant to this
Agreement, including the release of escrow and Buyer’s right to make and have
made upon the occurrence of a Catastrophe Event, shall be entitled to the
benefits and protections of Section 365(n) of Title 11 of the U.S.

 

6

--------------------------------------------------------------------------------


 

Code. For the purposes of Section 365(n), the “embodiments” of the intellectual
property licensed under this Agreement include (i) the know-how and other trade
secrets of Seller relating to the manufacture of laser projectors, including the
drawings and designs associated with the know-how for manufacture of the laser
projector (including drawings of the circuit boards and chip design packets) and
the methods and technology used to manufacture the laser projector, and
(ii) works of authorship used in connection with the marketing and promotion of
the laser projector.

 

7.3            Enforcement/Other Restrictions.

 

7.3.1            Enforcement By Buyer. Buyer shall have the sole power to
institute and prosecute suits for infringement or misappropriation of the Laser
Intellectual Property that relates solely to the Exclusive Laser Fields, and if
required by law, Seller will join as party plaintiff in such suits; provided,
that if Buyer fails to initiate an action to enforce the foregoing Intellectual
Property within ninety (90) days of written notice by Seller, Seller, at its own
expense, shall have the right to file suit against such infringer, in the name
of the Buyer and for Seller’s benefit. All costs and expenses of any such suits
instituted by Buyer or Seller shall be borne by the party who instituted such
suit against the infringer, and such party shall have the right to collect for
its own use all damages, profits and awards of whatever nature recoverable for
such infringement. Each party shall, at the requesting party’s expense,
reasonably cooperate with the other party in any such suit.

 

7.3.2            Enforcement by Seller. Except as provided in Section 7.3.1,
Seller shall have the sole power to institute and prosecute suits for
infringement or misappropriation of the Laser Intellectual Property in all other
instances (including, without limitation, the sole power to institute and
prosecute suits for infringement or misappropriation of the Laser Intellectual
Property that relates (i) to any and all fields outside the Exclusive Laser
Fields and/or (ii) to both the Exclusive Laser Fields and a field outside the
Exclusive Laser Fields) and if required by law, Buyer will join as party
plaintiff in such suits; provided, that if Seller fails to initiate an action to
enforce the foregoing Intellectual Property that relates directly to the
Exclusive Laser Fields within ninety (90) days of written notice by Buyer, the
Buyer, at its own expense and with the consent of Seller (not to be unreasonably
withheld), shall have the right to file suit against such infringer, in the name
of Seller and for Buyer’s benefit. All costs and expenses of any such suits
instituted by Buyer or Seller shall be borne by the party who instituted such
suit against the infringer, and such party shall have the right to collect for
its own use all damages, profits and awards of whatever nature recoverable for
such infringement. Each party shall, at the requesting party’s expense,
reasonably cooperate with the other party in any such suit.

 

7.3.3            Against Licensees, Sublicensees or Transferees. In the event of
a breach by a licensee, sublicensee or transferee of either party hereto of the
exclusivity and/or field restrictions of the applicable license or sublicense
agreement, the party who learns of such breach shall promptly notify the other
party in writing, and the licensor, sublicensor or transferor, as the case may
be, shall take commercially reasonable actions to stop such breach. If such
actions are not successful in obtaining agreement from such third party to
promptly cease such use within sixty (60) days of notice of such breach, such
licensor, sublicensor or transferor shall, at the aggrieved party’s request,
commence appropriate action, which may include commencing suit, to stop such
breach within sixty (60) days of such request. The aggrieved party may
participate in any such suit, at its own expense, with the applicable licensor,
sublicensor or transferor, and such licensor, sublicensor or transferor shall
not settle any such suit in a manner that would materially adversely affect the
aggrieved party’s exclusive rights without the consent of the aggrieved party.
Neither party shall enter into any license or sublicense agreement whose terms
conflict with the rights of the parties set forth in this Section 7.3.3.

 

7

--------------------------------------------------------------------------------


 

7.3.4            As a condition to the licenses granted Buyer hereunder, Buyer
agrees (and shall cause its sublicensees to agree) not to decompile, disassemble
or otherwise reverse engineer any laser projector or component thereof delivered
by Seller, or any software or firmware therein. Notwithstanding anything to the
contrary, any license to software granted to Buyer hereunder is for the object
code only and no license is granted (or implied) with respect to the source
code, unless and until the make and have made license is granted pursuant to
Section 7.2.3 and such source code is released pursuant to the escrow agreement
as provided in Section 7.5.3, in which case the license in Section 7.2.3 shall
include a license to such source code under such license.

 

7.4            Exclusivity. Except for the licenses granted to Buyer in the
Exclusive Laser Fields in this Agreement and laser projectors manufactured by
Seller for Buyer pursuant to the Supply Agreement, Seller shall not use, sell,
offer for sale, import or export laser projectors in the Exclusive Laser Fields,
or license any Person to do so and Seller hereby represents and warrants that it
has not licensed any third party to use, sell, offer for sale, import or export
laser projectors in the Exclusive Laser Fields. In connection with the
foregoing:

 

7.4.1            Seller shall require that all Persons (other than the U.S.
government) who purchase laser projectors, as a stand-alone product, from Seller
agree in writing: (i) not to use or resell such laser projectors in the
Exclusive Laser Fields; and (ii) to require that all future transferees of such
laser projectors agree in writing not to resell laser projectors into the
Exclusive Laser Fields and to cause such transferees to so agree in writing.

 

7.4.2            Seller shall require that all Persons to whom Seller grants a
license to make or have made laser projectors agree in writing: (i) not to use
or resell laser projectors in the Exclusive Laser Fields; and (ii) to require
that all sublicensees and future sublicensees of such license agree in writing
not to use or sell laser projectors in the Exclusive Laser Fields and to cause
such sublicensees to so agree in writing.

 

7.4.3            Seller shall not transfer or pledge as collateral any Laser
Intellectual Property without obtaining the transferee’s or secured party’s
written agreement to the terms and conditions of Sections 7.2, 7.3 and 7.4 of
this Agreement. Any transfer or pledge in violation of the foregoing shall be
void ab initio.

 

7.4.4            Buyer shall require that all Persons (other than the U.S.
government) who purchase laser projectors that were initially purchased from or
manufactured by Seller, as a stand-alone product, from Buyer, Parent or any
direct or indirect subsidiaries of Parent agree in writing: (i) not to use or
resell such laser projectors in the field of the Seller Laser Projector
Business; and (ii) to require that all future transferees of such laser
projectors agree in writing not to resell laser projectors in the field of the
Seller Laser Projector Business and to cause such transferees to so agree in
writing.

 

7.4.5            Buyer shall require that all Persons to whom Buyer, Parent or
any direct or indirect subsidiaries of Parent grants a license to make or have
made laser projectors that utilize the Laser Intellectual Property agree in
writing: (i) not to use or resell laser projectors in the field of the Seller
Laser Projector Business; and (ii) to require that all sublicensees and future
sublicensees of such license agree in writing not to use or sell laser
projectors in field of the Seller Laser Projector Business and to cause such
sublicensees to so agree in writing.

 

7.5            Documentation and Laser Technology Escrow.

 

7.5.1            Seller shall grant Buyer reasonable access to all design
documentation reasonably necessary to one of ordinary skill in the art for
application development, installation, testing, operation, sale, system
integration and support of laser projectors.

 

8

--------------------------------------------------------------------------------


 

7.5.2            At or prior to the Closing, Seller shall place into escrow with
a recognized escrow agent mutually acceptable to Seller and Buyer sufficient
documentation and data to enable the manufacture of laser projectors by one of
ordinary skill in the art on behalf of Buyer in the event of a Catastrophe
Event, which escrow shall be updated annually to include documentation and data
relating to subsequent improvements to the technology (“Laser Technology
Escrow”). The cost of such escrow shall be shared equally between the parties.

 

7.5.3            The escrow agreement governing the Laser Technology Escrow
shall provide that, upon the occurrence of a Catastrophe Event, the Laser
Technology Escrow shall be released to Buyer subject to Section 7.2.3 and
procedures set forth in such escrow agreement agreed upon by the Parties.

 

7.6            Laser Projectors Outside the Exclusive Laser Fields and the
Non-Exclusive Laser Fields.

 

7.6.1            In the event that Buyer notifies Seller that Buyer desires to
expand its use or sale of laser projectors into additional lines of business
outside of the Exclusive Laser Fields and the Non-Exclusive Laser Fields, Seller
agrees to negotiate in good faith with Buyer to attempt to reach agreement on
the terms and conditions of a license, supply and/or related agreement between
Buyer and Seller with respect to any such expansion, subject to (i) any
exclusive arrangements Seller has entered into with third parties and
(ii) Seller’s good faith intention to enter the relevant line of business (other
than the defense electronics and commercial aviation markets).

 

7.6.2            In the event that Seller initiates an expansion of the use or
sale of laser projectors into defense electronics and commercial aviation
markets outside of the Exclusive Laser Fields and the Non-Exclusive Laser
Fields, Seller shall promptly notify Buyer of any such expansion and, upon
Buyer’s requests, negotiate in good faith with Buyer to attempt to reach
agreement on the terms and conditions of a license, supply and/or related
agreement between Buyer and Seller with respect to any such expansion.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 8 - FIXED-BASED LASER PROJECTION SYSTEM AND MOTION-BASED LASER
PROJECTION SYSTEM LICENSES

 

8.1            The Fixed-Based Laser Projection System shall be deemed to be a
laser projector for the purpose of the licenses granted to Buyer and others in
Article 7, and, upon completion of manufacturing acceptance testing of the
Fixed-Based First Article Laser Projection System in accordance with Article 2,
such licenses in Article 7 shall become effective as to the Fixed-Based Laser
Projection System.

 

8.2            The Motion-Based Laser Projection System shall be deemed to be a
laser projector for the purpose of the licenses granted to Buyer and others in
Article 7, and, upon completion of manufacturing acceptance testing of the
Motion-Based First Article Laser Projection System in accordance with Article 2,
such licenses in Article 7 shall become effective as to the Motion-Based Laser
Projection System.

 

ARTICLE 9 - INDEMNITY

 

9.1            Seller will indemnify, defend and hold harmless Buyer, its
directors, officers, employees, agents, customers and each of the heirs,
executors, successors, sublicensees (but only to the extent they are direct or
indirect parent, subsidiary or sister companies of Buyer) and permitted assigns
of any of the foregoing (collectively, the “Buyer Indemnitees”) from and against
all claims, liabilities, demands, damages, or losses (collectively, “Third Party
Claims”) asserting that the Fixed-Based Laser Projection System or the
Motion-Based Laser Projection System (upon completion thereof) licensed herein
infringes, violates or misappropriates any intellectual property rights of any
Person insofar as and solely to the extent that such Third Party Claim is based
on a claim that the infringement or wrongful use is attributable to Buyer’s
application without modification (or combination with other technology) and
which use is in material compliance with the terms of this Agreement.

 

9.2            Should any portion of the Fixed-Based Laser Projection System or
the Motion-Based Laser Projection System (upon completion thereof) licensed
herein become or, in the Seller’s reasonable opinion, be likely to become the
subject of a claim of infringement, violation or misappropriation of Person’s
intellectual property right, without limiting any of Buyer’s other remedies,
Seller at its option and expense shall either (i) procure for the Buyer the
right to continue to use that portion of the Fixed-Based Laser Projection System
or the Motion-Based Laser Projection System (upon completion thereof), or
(ii) replace or modify that portion of the Fixed-Based Laser Projection System
or the Motion-Based Laser Projection System (upon completion thereof) to avoid
the infringement or misappropriation, in each case to the extent such action can
be effected under commercially reasonable terms.

 

9.3            Except as provided in Section 9.1, Buyer hereby agrees to
indemnify, defend and hold harmless Seller, its affiliates and their respective
successors and assigns, and its and their respective directors, officers, agents
and employees (collectively, the “Seller Indemnitees”), from and against all
Third Party Claims to the extent any such Third Party Claim arises directly from
the use by Buyer of the Laser Intellectual Property and which use is not in
material compliance with the terms of this Agreement.

 

9.4            The indemnity provided to any Party herein shall be governed by
the procedures for indemnification set forth in Section 13.3 of the APA, which
is incorporated herein by reference.

 

9.5            Seller’s and Buyer’s total liability to incur out-of-pocket costs
in the defense of Third Party Claims and to pay damages or awards in any and all
Third Party Claims under this Agreement is limited to Five Million Dollars
($5,000,000) in the aggregate, and Buyer and Seller, as the case may be, will
advance to Seller or Buyer, as applicable, any amount required to be expended by
Seller or Buyer in excess of that limit.

 

10

--------------------------------------------------------------------------------


 

9.6            Without limiting Buyer’s and Seller’s remedies under the Supply
Agreement, Seller and Buyer, as the case may be, shall not be liable to Buyer or
Seller, as applicable, for any loss of use, revenue, profit or any special,
indirect, incidental or consequential damages arising from any cause whatsoever
in connection with this Agreement; provided that this Section 9.6 shall not
apply to loss of use, revenue, profit or special, indirect, incidental or
consequential damages that are components of judgment awards against a member of
the Buyer Indemnitees or the Seller Indemnitees, as the case may be, in actions
by third parties to the extent any such judgment award is subject to
indemnification pursuant to Section 9.1 or Section 9.3, respectively.

 

ARTICLE 10 - TERMINATION

 

10.1      Buyer may at any time, by written notice to Seller, without prejudice
to any other rights or remedies provided under this Agreement, terminate this
Agreement in any one of the following circumstances:

 

10.1.1      if Seller has been declared bankrupt, makes an assignment for the
benefit of creditors, or is in receivership; or

 

10.1.2      if Seller materially fails to deliver the systems or perform the
services reasonably within the times specified herein or any extensions thereof
and Seller has not remedied such failure to perform within a reasonable time
thereafter following receipt of written notice thereof from Buyer.

 

10.2      If this Agreement is terminated pursuant to this Article, Seller shall
have no further obligations.

 

ARTICLE 11 - ASSIGNMENT

 

11.1      Neither party will convey, assign or otherwise transfer any of its
rights or obligations under this Agreement without the express written consent
of the other party, except that (i) Buyer may assign all or a portion of its
rights and obligations under this Agreement to a purchaser of all or
substantially all of the assets of the business that utilizes such rights, or to
Parent or any direct or indirect subsidiary of Parent (for so long as such
subsidiary remains a direct or indirect subsidiary of Parent), and (ii) Seller
may assign all or a portion of its rights and obligations under this Agreement
to a purchaser of all or substantially all of the assets of the Seller Laser
Projector Business, provided that, such party agrees in writing to assume all of
Buyer’s or Seller’s obligations, as applicable, under this Agreement, it being
understood that, in the event of an assignment of a portion of its rights to a
purchaser of assets in accordance with clauses (i) and (ii), the assigning party
shall not retain the same rights that are assigned to such purchaser or assign
the same rights to any other purchaser; provided, however, no assignment of only
a portion of Buyer’s rights to a purchaser of assets in accordance with clause
(i) may be made to a purchaser that is a competitor of Seller. Any conveyance,
assignment or transfer requiring the express written consent of another party to
this Agreement which is made without such consent shall be void ab initio. No
assignment of this Agreement shall relieve the assigning party of its
obligations hereunder, and all rights and obligations of each party hereunder
shall survive any change of control of such party.

 

ARTICLE 12 - NOTICES

 

12.1      All notices, requests, claims, demands and other communications
required or permitted to be given under this Agreement will be in writing and
will be delivered by hand or telecopied, e-mailed or sent, postage prepaid, by
registered, certified or express mail or reputable overnight courier service and
will be deemed given when so delivered by hand or telecopied, when e-mail
confirmation is received if delivered by e-mail, or three business days after
being so mailed (one business day in the case of express mail or overnight
courier service). All such notices, requests, claims, demands and other

 

11

--------------------------------------------------------------------------------


 

communications will be addressed as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such notice
in accordance with this Section 12.1:

 

 

 

(a)

If to Parent or Buyer:

 

 

 

Rockwell Collins, Inc.

 

 

 

400 Collins Road N.E.

 

 

 

Cedar Rapids, Iowa 52498

 

 

 

 

 

 

 

Attention:

Gary R. Chadick, Esq.

 

 

 

 

Senior Vice President,

 

 

 

 

General Counsel and

 

 

 

 

Secretary

 

 

 

Telecopy:

(319) 295-3599

 

 

 

E-mail:

grchadic@rockwellcollins.com

 

 

 

 

 

 

 

 

and to:

 

 

 

 

 

 

 

 

 

Rockwell Collins Simulation &

 

 

 

Training Solutions, LLC

 

 

 

22626 Sally Ride Drive

 

 

 

Sterling, Virginia 20164

 

 

 

 

 

 

 

Attention:

Tony Syme

 

 

 

Telecopy:

(703) 234-2103

 

 

 

E-mail:

jasyme@rockwellcollins.com

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

Chadbourne & Parke LLP

 

 

 

30 Rockefeller Plaza

 

 

 

New York, New York 10112

 

 

 

 

 

 

 

 

Attention:

Peter R. Kolyer, Esq.

 

 

 

Telecopy:

(212) 541-5369

 

 

 

E-mail:

pkolyer@chadbourne.com

 

 

 

 

 

 

 

(b)

If to Seller:

 

 

 

 

Evans & Sutherland Computer Corporation

 

 

 

600 Komas Drive

 

 

 

Salt Lake City, Utah 84108

 

 

 

 

 

 

 

 

Attention:

David Bateman

 

 

 

Telecopy:

(801) 588-4511

 

 

 

E-mail:

dbateman@es.com

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

 

525 University Avenue, Suite 1100

 

 

 

Palo Alto, California 94301

 

 

 

 

 

 

 

Attention:

Marc R. Packer

 

 

 

Telecopy:

(650) 470-4570

 

 

 

Email:

mpacker@skadden.com

 

12

--------------------------------------------------------------------------------


 

ARTICLE 13 - GOVERNING LAW; CONSENT TO JURISDICTION

 

13.1      This Agreement will be governed by and construed in accordance with
the internal laws of the State of Delaware applicable to contracts made and to
be performed entirely within such State, without regard to the conflicts of law
principles of such State.

 

13.2      Subject to Section 15.15 of the Asset Purchase Agreement, each of
Buyer and Seller irrevocably submits to the exclusive jurisdiction of (i) the
Court of Chancery in and for the State of Delaware and the Superior Court in and
for the State of Delaware and (ii) the United States District Court for the
District of Delaware for the purposes of any Action arising out of this
Agreement, any provision hereof or the breach, performance, enforcement,
validity or invalidity hereof (and agrees not to commence any Action relating
thereto except in such courts). Each of Buyer and Seller further agrees that
service of any process, summons, notice or document hand delivered or sent by
U.S. first class mail to such party’s respective address set forth in
Section 12.1 shall be effective service of process for any Action in Delaware
with respect to any matters to which it has submitted to jurisdiction as set
forth in the immediately preceding sentence. Each of Buyer and Seller
irrevocably and unconditionally waives any objection to the laying of venue of
any Action arising out of this Agreement, any provision hereof or the breach,
performance, enforcement, validity or invalidity hereof in (i) the Court of
Chancery in and for the State of Delaware and the Superior Court in and for the
State of Delaware or (ii) the United States District Court for the District of
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such Action brought in any such
court has been brought in an inconvenient forum. Notwithstanding the foregoing,
each party agrees that a final judgment in any action or proceeding so brought
shall be conclusive and may be enforced by suit on the judgment in any
jurisdiction or in any other manner provided in Law or in equity.

 

ARTICLE 14 - INVALID PROVISIONS

 

14.1      If any of the provisions of this Agreement shall contravene or be
invalid, such contravention or invalidity shall not invalidate the whole
Agreement, but the Agreement shall be construed as if not containing the
particular provision or provisions held to be invalid, and the rights and
obligations of the Parties shall be construed and enforced accordingly.

 

ARTICLE 15 - SOFTWARE LICENSE

 

15.1      All software provided under this Agreement requires a license
agreement between Buyer and Seller as part of this Agreement. Buyer hereby
agrees and acknowledges to such license agreement which shall be an attachment
to this Agreement.

 

ARTICLE 16 - INTERPRETATION

 

16.1      The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any Federal, state, local, or foreign Law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise. For the purposes of this Agreement,
(i) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender as the context
requires, (ii) the terms “hereof”, “herein”, and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, (iii) the word

 

13

--------------------------------------------------------------------------------


 

“including” and words of similar import when used in this Agreement shall mean
“including, without limitation” and (iv) the word “or” shall not be exclusive.

 

ARTICLE 17 - GUARANTY

 

17.1      Parent hereby guarantees all of Buyer’s obligations hereunder.

 

ARTICLE 18 - MISCELLANEOUS

 

18.1      This Agreement, and documents referenced herein, contains the entire
agreement between Buyer and Seller.

 

18.2      This Agreement may not be amended, modified or supplemented except by
a written agreement executed by Buyer and Seller.

 

IN WITNESS WHEREOF, the authorized representatives of the Parties hereto have
executed this Agreement on the date first set forth above.

 

ROCKWELL COLLINS, INC.

 

ROCKWELL COLLINS SIMULATION &
TRAINING SOLUTIONS LLC

 

 

 

 

 

 

Kent L. Statler/ Senior Vice President and
General Manager, Rockwell Collins Services

 

J. Anthony Syme / President

Name / Title

 

Name / Title

 

 

 

 

 

 

/s/ Kent L. Statler

 

/s/ J. Anthony Syme

Signature

 

Signature

 

 

 

May 26, 2006

 

May 26, 2006

Date

 

Date

 

 

 

 

 

 

EVANS & SUTHERLAND

 

 

COMPUTER CORPORATION

 

 

 

 

 

James R. Oyler / President and
Chief Executive Officer

 

 

Name / Title

 

 

 

 

 

/s/ James R. Oyler

 

 

Signature

 

 

 

 

 

May 26, 2006

 

 

Date

 

 

 

14

--------------------------------------------------------------------------------


 

Attachment 1

 

Fixed-Based Laser Projection System Specifications

 

15

--------------------------------------------------------------------------------


 

Attachment 2

 

Motion-Based Laser Projection System Specifications

 

16

--------------------------------------------------------------------------------